Citation Nr: 0936717	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  00-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
Veteran's service-connected posttraumatic stress disorder 
(PTSD) for the period prior to March 1, 1995.

2.  Entitlement to an effective date earlier than March 1, 
1995, for the award of a 100 percent schedular rating for the 
Veteran's service-connected PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which confirmed and continued the then 30 percent 
rating for the Veteran's service-connected PTSD.  The Veteran 
appealed, contending that a higher rating was warranted.

In January 1998, the Board remanded the Veteran's claim for 
additional development.  While on remand, the RO, by a 
November 1999 rating decision, granted a 100 percent 
schedular rating for the Veteran's PTSD, effective March 1, 
1995.  The Veteran appealed that decision, contending that he 
was entitled to an earlier effective date for the assignment 
of the 100 percent rating.

In October 2001, the Board remanded the Veteran's claim to 
comply with his request for a hearing before a Member of the 
Board.  He subsequently provided testimony at a hearing 
before the undersigned Veterans Law Judge in July 2002.  In 
addition, it is noted that he previously provided testimony 
at a hearing before personnel at the RO in June 2000.  
Transcripts of both hearings have been associated with the 
Veteran's VA claims folder.

The Board again remanded the Veteran's claim in June 2003 and 
January 2006.  In pertinent part, the June 2003 remand was to 
ensure that the Veteran received adequate notification 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Moreover, at that time the Board determined that 
there were two earlier periods during which a claim for 
increase was in a pending status and that review of the 
Veteran's potential entitlement to an increased rating during 
these periods was required.  First, the Board found that the 
Veteran never received adequate notification of a May 1987 
rating decision that confirmed and continued the 30 percent 
rating for his PTSD, and, as such, the decision never became 
final and the issue remained in a pending status.  Thus, the 
Board concluded that it would proceed to review the issue of 
whether the Veteran was entitled to a rating higher than 30 
percent for the period before June 1989, the date of the VA 
medical examination that prompted a subsequent July 1989 
rating decision.  Second, the Board found that the Veteran 
had potential entitlement to a rating in excess of 30 percent 
for his PTSD for the entire period from November 1990, when 
he filed for an increased rating, based on a perfected appeal 
from the June 1991 rating decision that denied the claim.  
Since the Board concluded a timely appeal had been perfected 
from that decision, subsequent rating decisions denying a 
rating in excess of 30 percent during the period between May 
1992 and December 1994 never became final.  Therefore, the 
Board concluded that it may properly review the rating for 
the entire period since the November 1990 claim for increase.

The January 2006 remand was for the RO to consider evidence 
the Veteran had submitted directly to the Board without 
waiving initial consideration of the evidence by the agency 
of original jurisdiction.  See 38 C.F.R. § 20.1304(c).

In December 2007, the Board promulgated a decision denying 
the Veteran's claims.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a February 2009 Order, the Court, pursuant to a 
joint motion, vacated the Board's decision and remanded the 
case for compliance with the instructions of the joint 
motion.

For the reasons detailed below, the aforementioned joint 
motion requires that this appeal be REMANDED to the RO for 
additional development.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In pertinent part, the joint motion that was the basis for 
the Court's February 2009 Order in this case noted that the 
Veteran had indicated he was receiving disability benefits 
from the Social Security Administration (SSA) due to his 
PTSD.  The Court has long held that the duty to assist 
includes requesting information and records from the SSA 
which were relied upon in any disability determination.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The joint motion 
further noted that the Board's January 1998 remand in this 
case directed the RO to inquire about the Veteran's SSA 
benefits and to obtain records if the benefits were due to a 
psychiatric disorder.  Although the Veteran acknowledged the 
benefits were due to his PTSD, and submitted a copy of his 
SSA determination letter, it was contended that no records 
were obtained from SSA.  

In light of the Board's previous remand order (See Stegall v. 
West, 11 Vet. App. 268 (1998)) as well as VA's general duty 
to assist in obtaining SSA records, the joint motion 
contended that the Board erred by overlooking this issue.  
Therefore, the Board will remand this case to obtain these 
records.

The joint motion further contended that the Board's December 
2007 decision contained inadequate reasons and bases in that 
it overlooked favorable evidence in support of the Veteran's 
claim, and gave examples of such evidence.  However, as a 
remand is required in this case to obtain additional 
evidence, any discussion of this evidence at this time would 
be premature.  Nevertheless, the Board notes that this 
evidence will be considered on future adjudication of this 
appeal.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence obtained after the 
issuance of the last SSOC in this case in June 2006, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

